Exhibit 10.30

PIPER JAFFRAY COMPANIES

MUTUAL FUND RESTRICTED SHARE INVESTMENT PLAN

MUTUAL FUND RESTRICTED SHARE AGREEMENT

(2012 Annual Grant)

 

   

 

Name of Employee:

         

 

Date of Award: February 15, 2012

 

       

Shares Covered:*

             

Advisory Research All Cap Value Fund (ADVGX)

             

Advisory Research Global Value Fund (ADVWX)

             

FAMCO MLP & Energy Income Fund (Class I: INFIX)

             

Vesting Schedule pursuant to Section 2:

 

       

Vesting Date(s)

February 15, 2013

February 15, 2014

February 15, 2015

 

No. of Restricted Mutual Fund Shares

Vested as of Each Date

          Advisory Research All Cap Value Fund  

Advisory Research

Global Value Fund

 

FAMCO MLP &

Energy Income

Fund

                                                                 

* Subject to adjustment in accordance with the terms of this Agreement.

This is a Mutual Fund Restricted Share Agreement (“Agreement”) between Piper
Jaffray Companies, a Delaware corporation (the “Company”), and the above-named
employee of the Company or an Affiliate of the Company (the “Employee”). The
Company maintains the Piper Jaffray Companies Mutual Fund Restricted Share
Investment Plan, as amended from time to time (the “Plan”), which allows the
Employee the option of receiving a portion (not less than ten percent (10%) or
more than fifty percent (50%)) of the award that would otherwise have been
granted to the Employee under the Piper Jaffray Companies Amended 2003 Annual
and Long-Term Incentive Plan, in the form of restricted stock or other equity of
the Company, instead in the form of restricted property consisting of shares of
selected mutual funds managed by Affiliates of the Company. Based on the
Employee’s election, the Company hereby grants this award to the Employee under
the following terms:



--------------------------------------------------------------------------------

Terms and Conditions1

 

1. Grant of Restricted Mutual Fund Shares.

(a) Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Employee the number of mutual fund shares specified
at the beginning of this Agreement. These shares are subject to the vesting
conditions and restrictions provided for in this Agreement and are referred to
collectively as “Restricted Mutual Fund Shares” and each as the “Restricted
Share.”

(b) After the Employee has completed and submitted the election form and the
deadline for submitting election forms, if any, has passed, no reallocation in
the selected mutual funds shall be permitted an Employee’s election shall be
irrevocable.

(c) All vesting contingencies and restrictions provided for in this Agreement
will apply to each Restricted Share. The Restricted Mutual Fund Shares may not
(until such Restricted Mutual Fund Shares have vested in the Employee in
accordance with all terms and conditions of this Agreement) be assigned or
transferred other than by will or the laws of descent and distribution and shall
not be subject to pledge, hypothecation, execution, attachment or similar
process. Each Restricted Share will remain restricted and subject to
cancellation by the Company unless and until that Restricted Share has vested in
the Employee in accordance with all of the terms and conditions of this
Agreement and the Plan. The Employee shall execute such pledge or other
agreement that the Company may require at any time to perfect such restriction.

 

2. Vesting.

(a) So long as the Employee remains continuously employed (including during the
continuance of any leave of absence as approved by the Company or an Affiliate)
by the Company or an Affiliate, then the Restricted Mutual Fund Shares shall
vest in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement. Except as otherwise provided herein, if and when
the Employee’s employment with the Company or an Affiliate terminates, whether
by the Employee or by the Company (or an Affiliate), voluntarily or
involuntarily, for any reason, then the Restricted Mutual Fund Shares shall
cease vesting and the shares not vested as of the termination date shall be
cancelled.

(b) If the Employee’s employment by the Company and all its Affiliates
terminates because of the Employee’s death or long-term disability (a
“Disability” as defined in the Company’s long-term disability plan), then the
unvested Restricted Mutual Fund Shares shall immediately vest in the Employee in
full.

(c) If the Employee’s employment by the Company and all its Affiliates is
involuntarily terminated as a result of a Company-determined severance event
(i.e., an event specifically designated as a severance event by the Company in a
written notice to the Employee that he or she is eligible for severance benefits
under the Company’s Severance Plan, as may be amended from time to time), then
the unvested Restricted Mutual Fund Shares shall, as set forth in writing in a
severance agreement, vest in full upon the

 

 

1 

Unless the context indicates otherwise, capitalized terms that are not defined
in this Agreement have the meanings set forth in the Plan.

 

2



--------------------------------------------------------------------------------

expiration of a thirty-day period commencing upon the Employee’s execution of a
general release of all claims against the Company, on a form provided by the
Company for this purpose and within the timeframe designated by the Company;
provided that, no such vesting shall occur unless (i) the Employee has not
revoked the general release and it remains effective and enforceable upon
expiration of the thirty-day period following its execution, and (ii) the
Employee has complied with the terms and conditions of the Severance Plan and
the applicable severance agreement.

(d) If the Employee’s employment with the Company and all its Affiliates
terminates for any reason other than for Cause (as defined in Section 4(b)
below), the Employee’s death or Disability (as set forth in Section 2(b) above),
or a Severance Event (as set forth in Section 2(c) above), then the Restricted
Mutual Fund Shares shall cease vesting and be cancelled, unless, at or around
the time of such termination, the Employee is offered by the Company, and
voluntarily elects to sign, a Post-Termination Agreement with the Company. If
the Employee signs a Post-Termination Agreement, and thereafter elects to comply
with the Employee’s obligations under such Post-Termination Agreement, including
the obligation to refrain from engaging in any Post-Termination Restricted
Activities for the shorter of the remaining vesting period of the Restricted
Mutual Fund Shares or two years following the date of termination, then the
Restricted Mutual Fund Shares shall not cease to vest and shall not be cancelled
in accordance with Section 4 below but rather, as set forth in the
Post-Termination Agreement, shall continue to vest in the numbers and on the
dates specified in the Vesting Schedule at the beginning of this Agreement for
so long as the Employee elects to continuously refrain from engaging in any
Post-Termination Restricted Activities. “Post-Termination Restricted Activities”
include each of the following:

(i) at any time during the period set forth in the Post-Termination Agreement,
the Employee uses, discloses or misappropriates any Company-Confidential
Information (as defined below) unless the Company or an Affiliate consents
otherwise in writing. “Company-Confidential Information” means any confidential,
secret or proprietary knowledge or information of the Company or an Affiliate
that the Employee has acquired or become acquainted with during the Employee’s
employment with the Company or an Affiliate, including, without limitation, any
confidential customer, client or account lists or contacts or confidential
business plans or information; provided, however, that Company-Confidential
Information shall not include any knowledge or information that is now publicly
available or which subsequently becomes generally publicly known in the form in
which it was obtained from the Company or an Affiliate, other than as a direct
or indirect result of the Employee’s disclosure in violation of this
Section 2(d)(i);

(ii) at any time during the period set forth in the Post-Termination Agreement,
the Employee directly or indirectly, on behalf of the Employee or any other
person (including but not limited to any Talent Competitor (as defined below)),
solicits, induces or encourages any person then employed by the Company or an
Affiliate to terminate or otherwise modify their employment relationship with
the Company;

(iii) at any time during the period set forth in the Post-Termination Agreement,
the Employee directly or indirectly, on behalf of the Employee or any other
person (including but not limited to any Talent Competitor), solicits or
otherwise seeks to divert any customer, client or account of the Company or any
Affiliate with which the Employee had substantive interaction prior to the
Employee’s termination of employment, away from engaging in business with the
Company or any Affiliate; or

 

3



--------------------------------------------------------------------------------

(iv) at any time during the period set forth in the Post-Termination Agreement,
without the prior written consent of the Company or an Affiliate, the Employee
(x) becomes a director, officer, employee, partner, consultant or independent
contractor of, or otherwise works or provides services for, a Talent Competitor
doing business in the same geographic or market area(s) in which the Company or
an Affiliate is also doing business, or (y) has or acquires any material
ownership or similar financial interest in any such Talent Competitor.

For purposes of this Section 2(d), a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking, securities
brokerage or investment management business, including, but not limited to,
investment banks, sell-side broker dealers, mergers and acquisitions or
strategic advisory firms, merchant banks, hedge funds, private equity firms,
venture capital firms, asset managers and investment advisory firms.

For clarity of understanding, Employee acknowledges and agrees that this
Section 2(d) is not intended, and shall not operate, to prevent Employee from
working or providing services for a Talent Competitor upon termination of
employment. Rather, this Section 2(d) specifies the circumstances under which
Employee has the opportunity to choose to forestall the cancellation of the
unvested Restricted Mutual Fund Shares upon termination of employment (other
than for Cause, death or Disability, or a Severance Event) by voluntarily
electing to sign a Post-Termination Agreement and complying with the obligations
thereunder (including the obligation to refrain from engaging in the specified
Post-Termination Restricted Activities). Employee need not so choose, however,
and is free to elect not to sign a Post-Termination Agreement, in which case the
unvested Restricted Mutual Fund Shares shall be cancelled as described in
Section 4 as a result of Employee’s termination of employment.

(e) Notwithstanding any other provisions of this Agreement to the contrary, the
Company may, in its sole discretion, declare at any time that the Restricted
Mutual Fund Shares, or any portion thereof, shall vest immediately or, to the
extent they otherwise would be cancelled, shall vest in the numbers and on such
dates as are determined by the Company to be in the interests of the Company as
determined by the Company in its sole discretion.

3.     Effect of Vesting. Upon the vesting of any Restricted Mutual Fund Shares,
such vested Restricted Mutual Fund Shares shall no longer be subject to
cancellation by the Company as provided in Section 4 of this Agreement.

 

4. Cancellation of Unvested Restricted Mutual Fund Shares.

(a) If (i) the Employee attempts to pledge, encumber, assign, transfer or
otherwise dispose of the Employee’s interest in or rights to any of the
Restricted Mutual Fund Shares or the Restricted Mutual Fund Shares (except as
permitted by Section 1(b) of this Agreement) become subject to attachment or any
similar involuntary process in violation of this Agreement, or (ii) the
Employee’s employment with the Company or an Affiliate (A) is terminated for
Cause or (B) terminates under the circumstances covered by Section 2(c) or
Section 2(d) of this Agreement and either (1) the conditions or restrictions of
such Section, as applicable, are not satisfied or (2) the conditions or
restrictions of such Section, as applicable, are satisfied but the Employee
subsequently violates any of them, then any Restricted Mutual Fund Shares that
have not previously vested shall cease to vest and shall be cancelled
immediately.

 

4



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Cause” means (i) the Employee’s continued
failure to substantially perform his or her duties with the Company or an
Affiliate after written demand for substantial performance is delivered to the
Employee, (ii) the Employee’s conviction of a crime (including a misdemeanor)
that, in the Company’s determination, impairs the Employee’s ability to perform
his or her duties with the Company or an Affiliate, (iii) the Employee’s
violation of any policy of the Company or an Affiliate that the Company deems
material, (iv) the Employee’s violation of any securities law, rule or
regulation that the Company deems material, (v) the Employee’s engagement in
conduct that, in the Company’s determination, exposes the Company or an
Affiliate to civil or regulatory liability or injury to their reputations,
(vi) the Employee’s engagement in conduct that would subject the Employee to
statutory disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder, or (vii) the Employee’s gross or willful
misconduct, as determined by the Company.

5.     Shareholder Rights. As of the date of issuance specified at the beginning
of this Agreement, the Employee shall have all of the rights of a mutual fund
shareholder with respect to the Restricted Mutual Fund Shares, except as
otherwise specifically provided in this Agreement.

 

6. Fees and Distributions.

(a) Management fees of the applicable mutual funds for the Restricted Mutual
Fund Shares shall be the sole responsibility of the Employee.

(b) If any mutual fund in which the Employee holds an interest distributes
dividends, income or earnings with respect to Restricted Mutual Fund Shares,
prior to the vesting of such Restricted Mutual Fund Shares, then the following
shall apply. In the event of distributions made in cash, such cash distributions
shall be paid to the Employee promptly, subject to tax withholding as noted
below. In the event of in-kind distributions, extraordinary distributions
(whether in other securities or other property) or other adjustment, such
distributions shall be held in the account of the Employee together with the
Restricted Mutual Fund Shares. All Restricted Mutual Fund Shares received via
distributions shall also be restricted and shall vest on the dates specified in
the Vesting Schedule at the beginning of this Agreement. For the avoidance of
doubt, in the event that any Restricted Mutual Fund Shares are cancelled in
accordance with this Agreement, the distributions with respect to any such
Restricted Mutual Fund Shares not previously paid out will also be cancelled.

7.     Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes in
the event of distributions or upon the vesting of the Restricted Mutual Fund
Shares. In the event that the Employee elects under Code Section 83(b) to report
the receipt of the Restricted Mutual Fund Shares as income in the year of
receipt, the Company or an Affiliate may be obligated to withhold federal and
state taxes or other taxes upon the Employee’s receipt of the Restricted Mutual
Fund Shares. The Employee agrees that, at such time, if the Company or an
Affiliate is required to withhold such taxes, the Employee will promptly pay, in
cash upon demand (or in any other manner permitted by the Company in accordance
with the terms of the Plan), to the Company or an Affiliate such amounts as
shall be necessary to satisfy such obligation. The Employee further acknowledges
that the Company has directed the Employee to seek independent advice regarding
the applicable provisions of the Code, the income tax laws of any municipality,
state or country in which the Employee may reside, and the tax consequences of
the Employee’s death.

 

5



--------------------------------------------------------------------------------

8.     Interpretation of This Agreement. All decisions and interpretations made
by the Company with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

9.     No Promise of Future Awards or Continued Employment. The Employee
acknowledges that this Agreement awards restricted property to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future Awards to the Employee or otherwise continue the participation of the
Employee under the Plan. This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment at will,
and otherwise deal with the Employee without regard to this Agreement.

10.     Binding Effect. This Agreement shall be binding in all respects on the
heirs, administrators, representatives, executors and successors of the
Employee, and on the Company and its successors and assigns.

11.     Agreement to Arbitrate. The Company and the Employee each agrees
(i) that any dispute, claim or controversy arising out of or relating directly
or indirectly to the construction, performance or breach of this Agreement
(including, without limitation, the grant, issuance or cancellation of
Restricted Mutual Fund Shares) shall be settled by arbitration before and in
accordance with the rules of the Financial Industry Regulatory Authority; and
(ii) that judgment upon any award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. Accordingly, the Company and the
Employee each waive their right (if any) to a trial before a court judge and/or
jury to resolve any such disputes.

12.     Choice of Law. The Company is incorporated in the State of Delaware, and
by its terms the Plan is governed by the laws of the State of Delaware.
Accordingly, this Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).

13.     Termination; Modification. In the event that any one or more of the
Post-Termination Restricted Activities described in Section 2(d) above shall be
held to be unenforceable, invalid or illegal for any reason including, but not
limited to, being excessively broad as to duration, geographical scope, activity
or subject, such restriction shall be construed or modified by limiting and
reducing it, so as to provide the Company with the maximum protection of its
business interests and the intent of the parties as set forth herein and yet be
valid and enforceable under the applicable law as it shall then exist. If any
such restriction held to be unenforceable, invalid or illegal cannot be so
construed or modified, then Section 2(d) shall be stricken in its entirety from
this Agreement and this Agreement shall be construed, interpreted and enforced
as if Section 2(d) had never been contained herein, and the unvested Restricted
Mutual Fund Shares that are or have been the subject of Section 2(d) shall be
deemed to have ceased vesting upon the termination of the Employee’s employment
and the unvested Restricted Mutual Fund Shares shall be cancelled in accordance
with Section 4 above.

 

6



--------------------------------------------------------------------------------

14.     Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Mutual Fund Shares and the administration of the Plan
and supersede all prior agreements, arrangements, plans, and understandings
relating to the issuance and sale of the Restricted Mutual Fund Shares and the
administration of the Plan.

15.     Amendment and Waiver. Except as provided in the Plan, this Agreement may
be amended, modified, or canceled only by a written instrument executed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any other act other than that
specifically waived.

16.     Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the Plan.

17.     Electronic Delivery of Fund Information. By execution hereof, Employee
agrees to the electronic delivery of mutual fund prospectuses and other fund
information. If Employee changes this consent, or Employee’s e-mail address for
this purpose, Employee will notify the Company’s Human Resources department.

18.     Acknowledgement of Voluntary Election; Fairness. By executing this
Agreement, the Employee acknowledges his or her voluntary election to receive
and accept the Restricted Mutual Fund Shares subject to all of the terms and
conditions set forth in this Agreement, and agrees to be bound thereby,
including, without limitation, the terms and conditions specifying the
circumstances under which the Restricted Mutual Fund Shares shall cease to vest.
Employee further acknowledges and agrees that such terms and conditions are fair
and reasonable in light of the circumstances under which the award of Restricted
Mutual Fund Shares is being made.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date of issuance specified at the beginning of this Agreement.

IMPORTANT ACKNOWLEDGEMENT: By signing this Agreement, Employee voluntarily
elects to receive and accept the Restricted Mutual Fund Shares subject to all of
the terms and conditions set forth in this Agreement, and specifically
acknowledges and agrees that the Restricted Mutual Fund Shares may cease to
vest, as specified in Section 4(a). Employee also acknowledges and agrees that
such terms and conditions are fair and reasonable under the circumstances.

 

EMPLOYEE

   

 

 

PIPER JAFFRAY COMPANIES

 

By

 

    

 

Its

 

 

8